Citation Nr: 9909091	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  He served in Vietnam and was awarded the 
Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for tinnitus.  By that same rating action, the RO 
determined that new and material evidence had not been 
presented to reopen a service connection claim for hearing 
loss.  

Pursuant to a January 1998 decision, the Board denied service 
connection for tinnitus and it was also determined that new 
and material evidence had not been presented to reopen the 
claim for service connection for hearing loss.  The veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court), formerly known as the United States 
Court of Veterans Appeals (prior to March 1, 1999).  In 
October 1998, the Court vacated the Board's January 1998 
decision, and a Joint Motion for Remand was granted.  The 
instant claims were thereafter returned to the Board for 
further evidentiary development, readjudication, and 
disposition in accordance with the terms of the joint motion. 


REMAND

The veteran claims that he was exposed to a large amount of 
noise while serving as a combat infantryman in Vietnam.  He 
has described acoustic trauma which occurred at the time of a 
blast injury, when a claymore mine exploded near him.  The 
veteran contends that as a result of this noise exposure and 
acoustic trauma, his pre-existing high frequency hearing loss 
was aggravated and resulted in decreased hearing acuity as 
well as the development of tinnitus.  

In light of the joint motion, the Board has determined that 
the instant claims should be remanded to the RO in order to 
ensure compliance with due process considerations and to 
conduct further evidentiary development.  Specifically, the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for hearing loss 
must be remanded to the RO for adjudication in light of the 
holding of the U.S. Court of Appeals for the Federal Circuit 
("Federal Circuit") in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In Hodge, the Federal Circuit changed the law as it pertains 
to the submission of new and material evidence and offered 
guidance as to how the Court should review such 
determinations made by the Board.  First, the Federal Circuit 
overruled the Court's definition of materiality, as it 
applies in the context of a reopened claim, which was 
outlined in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Federal Circuit determined that the provisions of 38 C.F.R. 
§ 3.156 (1998) constitute the appropriate standard for 
determining whether new and material evidence has been 
submitted.  In sum, Hodge provides for a reopening standard 
on the basis of whether new evidence (1) bears directly or 
substantially on the specific matter under consideration, and 
(2) is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

In light thereof, the Board is returning this claim to the RO 
for review in the first instance consistent with the Federal 
Circuit's holding in Hodge, so as to avoid prejudice to the 
veteran and his claim.  

In addition, the Board notes that VA has a duty to assist the 
veteran in the development of facts in support of a well-
grounded claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
This includes the duty to obtain medical records which could 
provide an adequate basis for making a determination as to 
whether the claimed benefits are warranted.  On remand, 
therefore, the veteran will be afforded the opportunity to 
submit additional records and argument in support of his 
claims.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information as to 
recent dates and locations for any recent 
treatment he has received for hearing 
loss and tinnitus, from either VA or 
private sources, or any other pertinent 
medical records which he has in his 
possession.  Utilizing the information 
provided by the veteran, the RO should 
contact all named facilities and 
caregivers in order to request copies of 
the veteran's treatment records, apart 
from those records which have already 
been obtained.  Any records obtained 
through these channels should be 
associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should review the veteran's claims in 
order to determine whether favorable 
decisions are now warranted.  The RO 
should adjudicate the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for hearing loss in light of 
the Federal Circuit's recent holding in 
Hodge v. West, supra.  If the decisions 
remain adverse, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case which fully discusses the legal 
standards and regulations utilized in 
making the decision, along with a 
reasonable amount of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations and to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


